            Case 1:18-cv-01886-CRC Document 18 Filed 06/26/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL TREATMENT
  OF ANIMALS, INC., et al.,

        Plaintiffs,

                          v.                           Civil Action No. 18-1886 (CRC)

  UNITED STATES DEPARTMENT OF
    AGRICULTURE, et al.,

        Defendants.


      DEFENDANTS’ CONSENT MOTION TO MODIFY BRIEFING SCHEDULE

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants respectfully request that the

Court modify the briefing schedule that currently governs these proceedings. The Parties have

conferred and Plaintiff consents to the relief requested in this Motion.

       Good cause exists to grant this Motion:

       1.       This Freedom of Information Act (“FOIA”) lawsuit relates to a Defendants’

processing of sixteen FOIA requests that Plaintiffs submitted. See Compl. ¶¶ 36–91 (ECF No 1).

       2.       On May 7, 2019, the Court issued an Order setting the briefing schedule for the

Parties’ cross-motions for summary judgment. See Min. Order (May 7, 2019). Under that

schedule, Defendants’ motion for summary judgment is due by July 2, 2019. See id.

       3.       Since then, Defendants have been diligently working on their motion and also the

supporting declaration. That process, however, remains ongoing and will not be completed in time

to file Defendants’ motion by July 2, 2019.

       4.       In particular, that process has been delayed by the press of other matters, where, in

the past two months, the undersigned Assistant United States Attorney (“AUSA”) has filed a dozen


                                                  1
            Case 1:18-cv-01886-CRC Document 18 Filed 06/26/19 Page 2 of 4



dispositive motions (or replies), dozens of joint status reports, and numerous miscellaneous

motions, while also managing extensive discovery obligations. The undersigned is also working

diligently on this case, along with several others with deadlines over the next month, including ten

dispositive motions (or replies), three D.C. Circuit briefs, and eleven joint status reports. Another

matter that the undersigned AUSA is handling is now proceeding on an accelerated discovery

schedule, which has required him to be in depositions for nearly all of this week. Additionally,

the undersigned AUSA was recently assigned to handle a case with a motions hearing scheduled

for July 8 where the previously assigned AUSA is retiring at the end of June. As that case is

several years old, the undersigned will also need to review the entire record over the next two

weeks. Finally, the undersigned AUSA will be out of the office for the week of July 29, 2019.

       5.       To allow Defendants adequate time to prepare their summary judgment motion,

Defendants respectfully request that the Court enter the accompanying Proposed Order, which

modifies the existing briefing schedule as follows:1

             a. Defendants will file the motion for summary judgment by August 9, 2019.

             b. Plaintiffs will file their opposition and cross-motion for summary judgment by

                September 23, 2019.

             c. Defendants will file their reply and opposition by October 24, 2019.

             d. Plaintiffs will file their reply by November 14, 2019.




1
  Defendants note that this additional will also allow the Parties additional time to confer about
several issues. First, the Parties are conferring about whether the issues remaining for summary
judgment briefing can be narrowed. Second, Plaintiffs have requested Defendants’ position on
consolidating this civil action with other civil actions currently pending before this Court.
Defendants are currently considering Plaintiffs’ request.
                                                  2
        Case 1:18-cv-01886-CRC Document 18 Filed 06/26/19 Page 3 of 4



June 26, 2018                      Respectfully submitted,

                                   JESSIE K. LIU
                                   D.C. Bar #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. BAR # 924092
                                   Chief, Civil Division

                             By:   /s/ Brian J. Field
                                   BRIAN J. FIELD
                                   D.C. BAR #985577
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2551
                                   E-mail: Brian.Field@usdoj.gov

                                   Counsel for Defendants




                                      3
         Case 1:18-cv-01886-CRC Document 18 Filed 06/26/19 Page 4 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL TREATMENT
  OF ANIMALS, INC., et al.,

        Plaintiffs,

                         v.                          Civil Action No. 18-1886 (CRC)

  UNITED STATES DEPARTMENT OF
    AGRICULTURE, et al.,

        Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of Defendants’ Consent Motion to Modify Briefing Schedule, and the

entire record herein, the briefing schedule governing this matter is modified as follows:

           a. Defendants will file the motion for summary judgment by August 9, 2019.

           b. Plaintiffs will file their opposition and cross-motion for summary judgment by

               September 23, 2019.

           c. Defendants will file their reply and opposition by October 24, 2019.

           d. Plaintiffs will file their reply by November 14, 2019.

SO ORDERED.


Date                                                 United States District Judge




                                                4
